Rule 205. The Disciplinary Board of the Supreme Court of Pennsylvania.


          ***

           (b) The regular terms of members of the Board shall be for six years, unless
otherwise specified by order of the Court, and no member shall serve for more than one
term. Except when acting under Paragraph (c)(5), (7), (8), [and] (9) and (16) of this rule,
the Board shall act only with the concurrence of not less than the lesser of: (i) seven
members, or (ii) a majority of the members in office who are not disqualified from
participating in the matter or proceeding. Seven members shall constitute a quorum. The
presence of members who are disqualified from participating in one or more matters to
be considered at a meeting shall nonetheless be counted for purposes of determining the
existence of a quorum for the consideration of all matters on the agenda.


          (c) The Board shall have the power and duty:

          ***

               (16) To decide, through the Board Chair, the Vice-Chair, or a
         designated lawyer-member of the Board, an interlocutory appeal to the
         Board when such appeal is permitted by the Enforcement Rules, the Board
         Rules, or other law.

              [16](17) To exercise the powers and perform the duties vested in and
         imposed upon the Board by law.

         ***

Rule 208. Procedure.

         ***

          (c) Prehearing and [H]hearing procedures. — The procedure in formal
[P]proceedings before hearing committees and special masters shall be governed by
Board rules, the Enforcement Rules, and the decisional law of the Court and the
Board in attorney discipline and reinstatement matters. [except that, u]Unless
waived in the manner provided by [such] the Board [r]Rules, at the conclusion of the
hearing the hearing committee or special master shall submit a report to the Board
containing the findings and recommendations of the hearing committee or special master.

          (d)   Review and action by Board. --
             (1) The procedure in formal [P] proceedings before the Board shall be
      governed by Board rules, the Enforcement Rules, and the decisional law of the
      Court and the Board in attorney discipline and reinstatement matters.
      [except that, u] Unless waived in the manner provided by [such] the Board [r]
      Rules, both parties shall have the right to submit briefs and to present oral
      argument to a panel of at least three members of the Board. Members of the Board
      who have participated on a reviewing panel under paragraph (a)(4) or (5) of this
      rule shall not participate in further consideration of the same matter or decision
      thereof on the merits under this subdivision (d).



         ***



Rule 213. Subpoena power, depositions and related matters.

         ***

          (d) Challenges; appeal of challenges to subpoena. Any attack on the validity
of a subpoena issued under this rule shall be handled as follows:


            (1) A challenge to a subpoena authorized by subdivision (a)(1) shall be
      heard and determined by the hearing committee or special master before whom
      the subpoena is returnable in accordance with the procedure established by the
      Board. See D.Bd. Rules § 91.3(b) (relating to procedure).


              (2) A challenge to a subpoena authorized by subdivision (a)(2) shall be
      heard and determined by a member of a hearing committee in the disciplinary
      district in which the subpoena is returnable in accordance with the procedure
      established by the Board. See D.Bd. Rules § 91.3(b) (relating to procedure).


              (3)   A determination under paragraph (1) or (2) may be appealed to a
      lawyer-Member of the Board within ten days after service pursuant to D.Bd. Rules
      §§ 89.21 and 89.24 of the determination on the party bringing the appeal by filing
      a petition with the Board setting forth in detail the grounds for challenging the
      determination. The appealing party shall serve a copy of the petition on the non-
      appealing party by mail on the date that the appealing party files the appeal, and
      the non-appealing party shall have five business days after delivery to file a
      response. No attack on the validity of a subpoena will be considered by the
      Designated lawyer-Member of the Board unless previously raised before the
      hearing committee or special master. The Board Member shall decide the appeal
      within five business days of the filing of the non-appealing party’s response, if any.

                                            2
There shall be no right of appeal to the Supreme Court. Any request for review
shall not serve to stay any hearing or proceeding before the hearing committee,
special master or the Board unless the Court enters an order staying the
proceedings.




                                   3